 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARY J. F.,                                          Case No.: 20CV0162-KSC
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS [DOC. NO. 2]
14   ANDREW H. SAUL, Commissioner of
     Social Security,
15
                                       Defendant.
16
17
            On January 24, 2020, plaintiff Mary J. F. commenced an action against Andrew H.
18
     Saul, the Commissioner of Social Security, seeking reinstatement of her Extra Help
19
     benefit by the Commissioner. [Doc. No. 1.] Plaintiff also filed an Application to Proceed
20
     with her Complaint in forma pauperis. [Doc. No. 2.] The Application is in the form of an
21
     affidavit. [Id.]
22
            A court may authorize the commencement of a suit without prepayment of fees if
23
     the plaintiff submits an affidavit, including a statement of all his or her assets, showing he
24
     or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must “state
25
     the facts as to [the] affiant's poverty with some particularity, definiteness and certainty.”
26
     United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal quotations
27
     omitted). A party need not be completely destitute to proceed in forma pauperis. Adkins
28

                                                      1
                                                                                       20CV0162-KSC
 1   v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is
 2   sufficient if it shows that the applicant cannot pay the fee “and still be able to provide
 3   himself [or herself] and dependents with the necessities of life.” Id. (internal quotations
 4   omitted).
 5         Here, plaintiff’s affidavit states that she is unemployed and has limited income and
 6   assets. Her only income is from retirement related benefits and totals $1,453 per month.
 7   [Doc. No. 2, p. 2.] Her only asset is $100 in a checking account. [Id., pp. 2-3.] Her
 8   monthly expenses total $1,300, which includes rent ($890), utilities ($50), food ($75),
 9   clothing ($25), laundry ($20), medical and dental expenses ($90), transportation ($25)
10   and a credit card payment ($70). [Id., pp. 4-5.] Therefore, the Court finds that plaintiff
11   has submitted an affidavit which sufficiently shows that she lacks the financial resources
12   to pay her filing fee. Accordingly, plaintiff’s Application to Proceed with her Complaint
13   in forma pauperis is GRANTED.
14         IT IS SO ORDERED.
15   Dated: January 31, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                       20CV0162-KSC
